Citation Nr: 0412239	
Decision Date: 05/11/04    Archive Date: 05/19/04

DOCKET NO.  03-15 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
degenerative joint disease of the left knee.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
pathology for painful knees.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel




INTRODUCTION

The veteran had active service from February 1951 to February 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's 
application to reopen claims of entitlement to service 
connection degenerative joint disease of the left knee and 
pathology for painful knees.  


FINDINGS OF FACT

1.  In an unappealed August 1993 rating decision, the RO 
concluded that new and material evidence had not been 
received to reopen the veteran's claims of entitlement to 
service connection degenerative joint disease of the left 
knee and pathology for painful knees.  

2.  Evidence received since the August 1993 RO decision is 
new and bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the claims.  


CONCLUSIONS OF LAW

1.  The August 1993 RO decision determining that new and 
material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection 
degenerative joint disease of the left knee is final; new and 
material evidence has been received, and the claim is 
reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5108, 7105(c) 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 
(2002).

2.  The August 1993 RO decision determining that new and 
material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for 
pathology for painful knees is final; new and material 
evidence has been received, and the claim is reopened.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5108, 7105(c) (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO concluded that new and material evidence had not been 
received to reopen the veteran's claims of entitlement to 
service connection degenerative joint disease of the left 
knee and pathology for painful knees in an August 1993 rating 
decision.  The veteran was notified in August 1993.  He did 
not respond.  Initially, the applicable law clearly states 
that, a claimant, or his or her representative, must file a 
Notice of Disagreement with a determination by the agency of 
original jurisdiction within one year from the date that that 
agency mails notice of the determination to him or her.  
Otherwise, that determination will become final.  38 U.S.C.A. 
§ 7105(b)(1) (West 1991 & Supp. 2002); 38 C.F.R. § 20.302(a) 
(2003).  A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  38 C.F.R. § 20.1103 
(2003).  However, if new and material evidence is presented 
or secured with respect to a claim, which has been 
disallowed, the claim shall be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
2002).  "New and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2002).

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

Pursuant to the duty to assist under the new law the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary.  38 U.S.C. § 5103A(a)(1) (West Supp. 2002).  
However, nothing in this section shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.  38 U.S.C. § 5103A(f) (West Supp. 2002).

The Board notes that the regulation regarding new and 
material evidence has been revised.  See 38 C.F.R. § 3.156(a) 
(2002).  However, the revised regulation applies to any claim 
to reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45,620 (August 29, 2001).  The effective date rule 
established by 38 U.S.C.A. § 5110(g) prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  As this claim to 
reopen was received on August 25, 1999, prior to August 29, 
2001, the revised regulation is not applicable and the Board 
may not consider the revised regulation.

If the Board finds that new and material evidence has not 
been received, that is where the analysis must end.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 
Vet. App. 167, 171 (1996).  If, on the other hand, the Board 
determines that new and material evidence has been submitted, 
then the claim must be reopened and the former disposition 
reviewed based on the entire record.  38 U.S.C.A. § 5108.  

The evidence, which was in the file at the time that this 
case was considered by the RO in August 1993 included some of 
the veteran's service medical records a May 1984 VA 
examination report and private medical records dated April 
1992 to June 1992.  

The Board has reviewed the evidence received into the record 
since the August 1993 RO decision and finds that new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for degenerative joint 
disease of the left knee and pathology for painful knees.  
Specifically, the August 1972 service medical record 
documents a left knee injury.  VA outpatient treatment 
records dated October 1999 to September 2000 show that the 
veteran was seen for arthritis of the knees, bilateral knee 
pain with extension, degenerative joint disease of the knees.  
The September 2000 VA physician opined that the severity of 
the veteran's disease and the extent of the degenerative 
changes were more likely than not associated with the 
veteran' military duties occurring over a number of years.  
The private medical records dated November 1999 to July 2001 
show that the veteran was seen for osteochondritis dissecans 
of the right lateral femoral condyle with chondromalacia, 
degenerative joint disease and bilateral chondrocalcinosis of 
the knee and osteoarthritis of the knees.  The November 1999 
private radiology report impression was mild degenerative 
arthritis bilaterally and chondrocalcinosis bilaterally as 
well.  Thus, this evidence bears directly and substantially 
upon the specific matter under consideration. This evidence 
therefore constitutes new and material evidence under 38 
C.F.R. § 3.156(a), and the claim is thus reopened. However, 
upon further review, the Board finds that additional 
development is required and will be addressed in the remand 
portion of this decision.


ORDER

Having submitted new and material evidence, the veteran's 
claim of entitlement to service connection for degenerative 
joint disease of the left knee is reopened, and to this 
extent only, granted.

Having submitted new and material evidence, the veteran's 
claim of entitlement to service connection for pathology for 
painful knees is reopened, and to this extent only, granted.  




REMAND

In the case of a claim for disability compensation, the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  See 38 U.S.C. § 5103A; 38 C.F.R. § 
3.159(c)(4).  This includes the duty to obtain VA 
examinations, which provide an adequate basis upon which to 
determine entitlement to the benefit sought.  Littke v. 
Derwinski, 1 Vet. App. 90 (1991).  

Accordingly, this case is REMANDED for the following:

1.  The RO is requested to review the 
claims file and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully complied with 
and satisfied.  See 38 C.F.R. and § 3.159 
(2003).  

2.  The RO is requested to afford the 
veteran a VA orthopedic examination.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination.  

3.  The orthopedic examiner is requested 
to provide a diagnosis of the veteran's 
current left and / or right knee 
disorder, if any.  The orthopedic 
examiner is requested to render an 
opinion as to whether it is at least as 
likely as not that the veteran's 
diagnosed left and / or right knee 
disability was incurred in or aggravated 
by service.  The examiner is asked to 
indicate in the examination report that 
the claims folder has been reviewed.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner should provide a 
complete rationale for all conclusions 
reached and opinions expressed.  

4.  Following completion of the 
foregoing, the RO is requested to review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete appropriate 
corrective action is to be implemented.

5.  If the benefits sought on appeal are 
not granted both the veteran and the 
veteran's representative should be 
provided a SSOC on the issue and afforded 
the appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



